PER CURIAM.
The appellee obtained a judgment against the United States on a converted war risk insurance policy. As a part of the judgment, the court assessed the costs against the United States. No complaint is made by the government concerning any part of the judgment except that relating to costs and the only matter presented here is whether costs are allowable against the government in a case of this character. That matter has been decided by this court since the briefs were prepared on this appeal in the case of United States v. Mattie Puckett Worley (C. C. A.) 42 F.(2d) 197, handed down May 19, 1930, wherein it was determined that there is no liability on the part of the government for such costs.
The case is remanded to the court below, with directions to modify the judgment by eliminating therefrom the award of costs against the United States, and, when so modified, the judgment will stand affirmed.